Citation Nr: 0613806	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  96-39 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1. Entitlement to service connection for hepatitis.

2. Entitlement to an increased or separate evaluation for 
orthotopic cardiac transplantation with cardiomyopathy and 
renal insufficiency, evaluated as 100 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1987 to May 
1989.

This matter was previously before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating action 
denying an increased or separate evaluation for orthotopic 
cardiac transplantation with cardiomyopathy and renal 
insufficiency, and an October 1999 rating decision that 
denied entitlement to service connection for hepatitis.  

In June 2002 the veteran provided oral testimony before a 
Veterans Law Judge via a videoconference with the RO. A 
transcript of his testimony has been associated with the 
claims file.  The judge who conducted this hearing is no 
longer employed at the Board.  The veteran was accordingly 
asked if he desired another such hearing but he declined.

On September 11, 2002 the Board denied entitlement to service 
connection for hepatitis, and an increased or separate 
evaluation for orthotopic cardiac transplantation with 
cardiomyopathy and renal insufficiency.

In May 2003, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (CAVC). In 
May 2003 the Secretary conceded that the Board's September 
11, 2002 decision should be vacated and the matters remanded 
for further development and readjudication.

In October 2003, the CAVC issued an Order vacating the 
Board's September 11, 2002 decision and remanding the claim 
to the Board for further development and readjudication 
consistent therewith.

In February 2004, this appeal was REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC for further 
development.  That development having been completed the case 
is now before the Board for further appellate consideration.  

The issue of entitlement to service connection for hepatitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The appellant is receiving a 100 percent schedular evaluation 
for service-connected orthotopic cardiac transplantation with 
cardiomyopathy and renal insufficiency, and the evidence 
shows he does not have loss of a kidney or that he requires 
regular dialysis.


CONCLUSION OF LAW

The criteria for an increased or separate evaluation for 
orthotopic cardiac transplantation with cardiomyopathy and 
renal insufficiency have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 
4.104, 4.115, Diagnostic Code 7019 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. However, in 
view of the decision below that denies an increased or 
separate evaluation for orthotopic cardiac transplantation 
with cardiomyopathy and renal insufficiency, the Court's 
decision in Dingess/Hartman v. Nicholson, supra, is moot in 
regard to this issue.  

In addition, the Board notes that the RO had dispatched a 
VCAA notice letter to the veteran in January 2002.  This 
letter, in conjunction with the statement of the case and 
numerous supplemental statements of the case, described the 
VCAA and the law and regulations governing, and described the 
type of evidence necessary to establish, the veteran's 
current claims.  The January 2002 letter also informed him of 
who was responsible for obtaining what evidence. Also, this 
VCAA notice letter essentially told the veteran of the need 
to submit all relevant evidence and information in his 
possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).  In 
this case, the initial VCAA notice letter was sent to the 
appellant after the initial rating denying an increased or 
separate evaluation for orthotopic cardiac transplantation 
with cardiomyopathy and renal insufficiency currently being 
appealed. Since the VCAA notices came after this initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However, the initial rating denying an 
increased or separate evaluation for orthotopic cardiac 
transplantation with cardiomyopathy and renal insufficiency 
was promulgated prior to the enactment of the VCAA.  
Moreover, the Court has recently held that the lack of VCAA 
notice prior to initial adjudication of the claim is 
adequately remedied by providing such notice thereafter, as 
was done in this case.

In addition, it does not appear that any evidence is 
available but not yet associated with the record.  It is 
noted in this regard that the veteran has received a current 
VA examination and received considerable VA treatment over 
the applicable period and that the reports of these 
evaluations and treatment have provided sufficient relevant 
evidence regarding his current claim for an increased rating.  
Accordingly, the Board will now adjudicate the veteran's 
claims for an increased initial rating or separate evaluation 
for orthotopic cardiac transplantation with cardiomyopathy 
and renal insufficiency based on the evidence of record.  

The evidence shows that, during the VA hospitalization in May 
1989 for an elective cardiac catheterization and for 
evaluation of a heart transplant, the diagnosis was probable 
viral dilated cardiomyopathy, congestive heart failure and 
mild chronic renal insufficiency. During the August 1989 
service department admission the appellant was diagnosed with 
acute renal failure, which had resolved.

In July 1989 the RO granted service connection for congestive 
heart failure with dilated cardiomyopathy and left 
ventricular mass and chronic renal insufficiency. The RO 
awarded a 100 percent evaluation, effective May 19, 1989.

The appellant underwent a VA examination in April 1991 for 
reevaluation of his service-connected disability. The 
examiner reported the prior medical history. The diagnosis 
was dilated cardiomyopathy with congestive heart failure and 
chronic renal insufficiency and postoperative status cardiac 
transplant.

The appellant underwent a VA examination in January 1992 for 
reevaluation of his service-connected disability. The 
examiner reported the prior medical history. Abdominal 
examination was negative. He underwent diagnostic and 
laboratory studies. The diagnosis was history of dilated 
cardiomyopathy with congestive heart failure and chronic 
renal insufficiency and postoperative status cardiac 
transplant.

The appellant underwent a VA heart disease examination in 
April 1996 for reevaluation of his service-connected 
disability. The examiner reported the prior medical history. 
The examiner noted that the appellant was claiming disability 
for renal insufficiency separate from his heart condition. 
The examiner noted that he had had numerous laboratory 
studies, which were within normal limits except for a 
slightly elevated Creatinine level. The examiner stated that 
the appellant did not report any symptoms that could relate 
to renal insufficiency. The diagnosis was history of dilated 
cardiomyopathy, postoperative transplant heart procedure and 
mild renal insufficiency. The examiner noted that the 
slightly elevated Creatinine level had not significantly 
changed since December 1992.

The appellant underwent a VA liver examination in January 
2002. The physician certified review of the claims folder in 
connection with the examination. The physician noted the 
history of viral myocarditis resulting in the heart 
transplant and the numerous blood tests, which confirmed mild 
renal insufficiency.

The physician stated that the appellant's mild renal 
insufficiency was associated with the viral myocarditis that 
resulted in the heart transplant. The physician stated that 
the renal insufficiency, which was manifested by slightly 
elevated Creatinine levels since 1990, had remained stable. 
The physician stated that the appellant reported no edema or 
other symptoms related to this mild renal insufficiency. 
Physical examination showed the abdomen was non-tender and 
without masses or organomegaly. The physician obtained serum, 
blood and urine testing. The diagnosis was essential 
hypertension, history of heart transplant and chronic mild 
renal insufficiency. The physician stated that the mild renal 
insufficiency was related to the initial viral infection 
during active service.

VA clinical records reflect subsequent treatment for 
cardiovascular disability and for mild renal insufficiency.  
No reference was made to any removal or transplant of a 
kidney and no indication that the veteran requires dialysis.  

At his June 2002 personal hearing the representative stated 
that the appellant was seeking a separate disability rating 
for renal insufficiency because it causes transient edema.  
The appellant testified that if he drinks excessive amounts 
of liquids, his lower extremities swell.  He also testified 
that his physicians have stated he will eventually need a 
kidney transplant.  

On an October 2004 VA examination the diagnoses included 
chronic renal insufficiency.  It was reported that this was a 
persistent condition, but had not progressed.  It was noted 
that the disorder did not require either a kidney transplant 
nor dialysis.  The veteran's renal status was described as 
stable.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 

In evaluating the severity of a particular disability, it is 
essential to consider its history. Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2. 

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25. However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 
(1993). This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

The CAVC has acknowledged, however, that when an appellant 
has separate and distinct manifestations attributable to the 
same injury, he should be compensated under different 
diagnostic codes. Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Rating Schedule provides a 100 percent rating for an 
indefinite period from date of hospital admission for cardiac 
transplantation. Thereafter, the Rating Schedule also 
provides a 100 percent rating for chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent. The Rating Schedule provides a 60 percent rating for 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent. The Rating Schedule 
provides minimum rating of a 30 percent. 38 C.F.R. § 4.104, 
Diagnostic Code 7019.

The Rating Schedule provides that separate ratings are not to 
be assigned for disability from disease of the heart and any 
form of nephritis, on account of the close interrelationships 
of cardiovascular disabilities. If, however, absence of a 
kidney is the sole renal disability, even if removal was 
required because of nephritis, the absent kidney and any 
hypertension or heart disease will be separately rated. Also, 
in the event that chronic renal disease has progressed to the 
point where regular dialysis is required, any coexisting 
hypertension or heart disease will be separately rated. 38 
C.F.R. § 4.115. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant seeks a separate disability rating for renal 
insufficiency. He argues that if he drinks excessive amounts 
of liquids, his lower extremities swell. He also contends 
that his physicians have stated he will eventually need a 
kidney transplant. 

In July 1989 the RO granted service connection for congestive 
heart failure with dilated cardiomyopathy and left 
ventricular mass and renal insufficiency. The RO awarded a 
100 percent evaluation, effective May 19, 1989.

The evidence dated between 1989 and 2002 shows that the 
appellant has mild chronic renal insufficiency. The probative 
evidence shows that the appellant's chronic renal 
insufficiency is secondary to the initial viral infection 
during active service.

The examiner who performed the VA heart disease examination 
in April 1996 noted that the appellant had had numerous 
laboratory studies, which were within normal limits except 
for a slightly elevated Creatinine level. The examiner stated 
that the appellant did not report any symptoms that could 
relate to renal insufficiency. The examiner noted that the 
slightly elevated Creatinine level had not significantly 
changed since December 1992.

The physician who performed the VA liver examination in 
January 2002 noted that numerous blood tests confirmed mild 
renal insufficiency. The physician stated that the 
appellant's mild renal insufficiency was associated with the 
viral myocarditis that resulted in the heart transplant. He 
stated that the renal insufficiency, which was manifested by 
slightly elevated Creatinine levels since 1990, had remained 
stable. In fact, despite the appellant's testimony that he 
had edema of his lower extremities, he did not report a 
history of edema or other symptoms related to his mild renal 
insufficiency to the physician.  Similar observations were 
made after a further VA examination conducted in October 
2004.

In this case the medical evidence demonstrates that the 
service-connected disability is the result of heart disease 
as well as a form of nephritis that is diagnosed as mild 
chronic renal insufficiency. It is not contended or otherwise 
shown that a kidney has been removed or that his chronic 
renal disease has progressed to the point where regular 
dialysis is required. While the appellant testified that his 
physicians have stated he will eventually need a kidney 
transplant, the clinical records show that no such procedure 
has been performed or is currently contemplated.  

In view of the above, the Rating Schedule provides that 
separate ratings are not to be assigned for such disability. 
38 C.F.R. § 4.115.  Also, since separate ratings are 
precluded by the Rating Schedule and the appellant is already 
receiving the maximum 100 percent schedular rating under 38 
C.F.R. § 4.104, Diagnostic Code 7019, entitlement to a higher 
rating is not established. The Board therefore finds that the 
benefit of the doubt rule is not for application and 
concludes that the criteria for an increased or separate 
evaluation for orthotopic cardiac transplantation with 
cardiomyopathy and renal insufficiency have not been met. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.104, 4.115, Diagnostic Code 7019. 




ORDER

Entitlement to an increased or separate evaluation for 
orthotopic cardiac transplantation with cardiomyopathy and 
renal insufficiency is denied.


REMAND

Pursuant to the Board's earlier remand in this case, the 
veteran was afforded a VA examination of his liver in October 
2004.  Although the examiner on that occasion made a very 
thorough review of the claims folder, it is noted that a 
considerable number of clinical records reflecting VA 
hospitalization in June and July 1989 were associated with 
the claims folder subsequent to the October 2004 examination 
were not reviewed by the examiner at that time.  Since these 
records show a diagnosis of ischemic hepatitis, the Board 
concludes that these records may have an effect on the 
assessment rendered by the VA physician who conducted the 
October 2004 examination.  Therefore, these records, as well 
as other VA clinical records associated with the claims 
folder after October 2004 should be reviewed by this 
physician prior to further appellate consideration of the 
issue of entitlement to service connection for hepatitis.

Accordingly, the case is REMANDED for the following action:

1.	The claims folder should be sent to the 
VA physician who conducted the VA 
examination in October 2004.  After a 
review of the recent record, especially 
the records of the veteran's VA 
hospitalization in June and July 1989, 
the physician should either confirm his 
previous assessment regarding the 
veteran's claimed hepatitis or alter 
such in light of the previously 
unavailable clinical records.  If the 
physician who conducted the October 
2004 VA examination is not available, 
the above review should be conducted by 
another VA physician.  

2.	Then, the RO should readjudicate the 
issue of service connection for 
hepatitis currently on appeal, and if 
any of the benefits sought remain 
denied, issue a supplemental statement 
of the case. The case should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


